                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

STACEY MONTGOMERY,                            )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )     No. 4:17 CV 1207 CDP
                                              )
NANCY A. BERRYHILL, Deputy                    )
Commissioner of Operations for                )
Social Security,                              )
                                              )
               Defendant.                     )

                            MEMORANDUM AND ORDER

      Plaintiff Stacey Montgomery prevailed on her appeal for judicial review of an

adverse decision of the Social Security Administration and now requests attorney’s

fees under the Equal Access to Justice Act (EAJA) in the amount of $6,402.88. The

Commissioner does not object to plaintiff’s request for fees and asks that I order

payment in the amount requested. I will grant the request.

      This matter came before me on plaintiff’s appeal for judicial review of an

adverse decision of the Social Security Administration. In a Memorandum, Order,

and Judgment entered August 20, 2018, I reversed the Commissioner’s decision and

remanded the matter to the Commissioner for further administrative proceedings

under sentence four of 42 U.S.C. § 405(g). Plaintiff now seeks an award of

attorney’s fees inasmuch as she is a prevailing party, has a net worth of less than two

million dollars, and incurred these fees in this action. 28 U.S.C. § 2412(d). The
Commissioner does not oppose plaintiff’s motion but requests that any award be

made payable in accordance with Astrue v. Ratliff, 560 U.S. 586 (2010). Upon

review of plaintiff’s motion and the Commissioner’s response, I find the requested

fees and the Commissioner’s requested terms of payment to be reasonable.

      Accordingly,

      IT IS HEREBY ORDERED that plaintiff’s Motion for Attorney’s Fees [25]

is GRANTED.

      IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. § 2412(d),

plaintiff shall recover attorney’s fees from the Social Security Administration in the

amount of Six Thousand, Four Hundred Two and 88/100 Dollars ($6,402.88).

      IT IS FURTHER ORDERED that, under the terms of the Fee Agreement

and Assignment executed by the plaintiff in this case (see ECF 25-3), the award shall

be made payable to attorney Brigid A. McNamara unless plaintiff has a pre-existing

debt owed to the United States, in which case the award shall be made payable to the

plaintiff and subject to offset to satisfy that debt. Any award shall be mailed to

Access Disability LLC, 1285 Fern Ridge Pkwy., Suite 120, St. Louis, MO 63141.




                                          ___________________________________
                                          CATHERINE D. PERRY
                                          UNITED STATES DISTRICT JUDGE

Dated this 8th day of November, 2018.

                                          -2-
